Title: From John Adams to David Sewall, 29 January 1811
From: Adams, John
To: Sewall, David




Quincy, 29 January,  1811.

I have received your favor of the 24th, and it revived or restored many of the sensations of my youth.
The last Trial before a special court of Vice-Admiralty in Boston, before the revolution, was of Ansell Nickerson for piracy and murder on the high seas.
The case was very singular and unaccountable. Nickerson took a passage on board a small vessel and sailed from Boston for Cape Cod, with three or four other men. The next day, or next but one, the vessel was found with Nickerson alone on board. All the other men had vanished. No blood or other marks of violence appeared. A sum of money of no great amount had been shipped on board by one of the other men, which was not found. It was suspected that Nickerson had murdered all the other men, for the sake of the money, but no money was found upon him, or hidden in the ship. Nickerson’s character was unimpeachable and irreproachable in all his former life. His account was that a pirate came on board and pressed the men; but that he had leaped over the stern to avoid them, and hung there out of sight by some thing, the technical term for which, in naval architecture, I have forgotten, till the pirates departed.
Nickerson was libelled in the Special Court of Vice-Admiralty by Jonathan Sewall, Advocate-General, who was aided by Sam. Fitch, if I remember rightly.
There was no grand jury nor petit jury. I was of counsel for Nickerson, but was not engaged till the trial came on, when he requested the Court to appoint me. I did not move for any jury in this case. Josiah Quincy, the father of our foremost orator in Congress, was with me.
An act of parliament had provided for the erection of these special courts. They were to consist of fifteen judges, to be chosen out of the governors, Lieutenant-Governors, and Counsellors of Massachusetts, New Hampshire, and Rhode Island, the Judge of Admiralty, and the Commander-in-chief of the king’s ships on this station. Admiral Montague sat upon this trial with Bernard, Wentworth, Hutchinson, Auchmuty, and others, counsellors from New Hampshire and Rhode Island, &c.
The man was acquitted; but I never knew upon what principle, nor by what majority of votes. The judges in that court did not, in any case that I was concerned in, give their opinions publicly and individually from the bench. They adjourned, consulted together in private, and authorized the president to pronounce the judgment of the court, which was done by Bernard, without informing what was the majority.
I suppose the want of direct evidence afforded room for a doubt in the minds of a majority.
Nickerson lived many years, and behaved well, and is living yet, for what I know.
In a former trial, that of Michael Corbet, and three other sailors, for piracy, and murder of Lieutenant Panton, of the Rose frigate, I demanded juries, grand and petit, and drew a plea in writing for each of the four, demanding juries as a right. I almost killed myself by writing, night and day, four of those pleas of enormous length, in which a number of acts of parliament were recited at large. These pleas, when they were read, appeared to make a great impression on the court, and even Hutchinson seemed to favor the idea of juries. But before any gentleman had time to speak, he moved an adjournment. The audience believed we should have juries, and Jonathan Sewall said he did not doubt it. But the court met in retirement, and the next morning the judgment of the court was pronounced, without informing us who, or whether any, dissented. Commodore Hood sat upon this trial, and behaved remarkably well. I do not remember that the evidence was reduced to writing by any authority, besides the minutes taken by the counsel and some of the judges.
Our classmate Farrar, of New Ipswich, must be remembered with Wheeler and Cushing. He made me a kind visit a few months before his death.
Wentworth, Gardner, Sewall, Dalton, Whittemore, Adams, and Hemmenway, are all that remain; and these seven are a greater number, in proportion, than any other class has preserved. The melancholy news you give me of Dr. Hemmenway afflicts me very much. My affection for him, which began when we first entered College, has continued and increased till it is become veneration. The other six cannot long expect to survive Dr. Hemmenway. I rejoice to see in your handwriting a proof of the firmness of your health, and wish you as many days as you can make useful or agreeable, being your affectionate classmate and sincere friend.

